 AMERICAN OPTICAL COMPANY233AMERICAN OPTICAL COMPANYandUNITED OPTICAL AND INSTRUMENTWORKERS OFAMERICA,CIO,PETITIONER.Case No. 1-RC-92204.September 18,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Torbert H. MacDonald,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning' the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all employees in the lens productionand lens development engineering departments at the Employer'sSouthbridge, Massachusetts, plant, excluding executives, office clericalemployees, professional employees, draftsmen, engineers, designers,guards, and supervisors as defined in the Act. The Employer contendsthat the unit sought is inappropriate because : (1) The functions ofthis unit are integrated with, and dependent upon, other processes atthe Southbridge plant; (2) there is no community of interest amongthe employees in the proposed unit which sets them apart from theother employees at the plant; and (3) the sole basis for the requestedunit is the Petitioner's extent of organization which cannot be control-ling.There is no history of collective bargaining with respect to theemployees at the Southbridge plant.The Employer is a Massachusetts business trust engaged in themanufacture and sale of lenses, frames, mountings, optical supplies,and optical materials and equipment.The Employer operates 7manufacturing plants and more than 260 branch offices, with labora-tories which fit lenses and frames, throughout the United States. TheEmployer's main plant at Southbridge, which is alone involved herein,is engaged chiefly in the manufacture of ophthalmic lenses, frames,and cases, and ophthalmic machinery.The Southbridge plant con-sists of about 85 buildings or sections in an area enclosed for the most96 NLRB No. 47. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart by a wall and a fence.There is a total of approximately 4,400employees at this plant.The Southbridge plant is headed by a general manufacturingmanager, and reporting to him is a manufacturing committee con-sisting of the main plant manager, plant engineer, lense productionmanager, lens development engineering manager, frame productionmanager, case production manager, plastics plant manager, the cen-tral purchasing manager, and three assistants-to the vice president.The approximately 1,300 employees sought by the Petitioner workunder the lens production manager and the lens development engi-neering manager.The lens production division 1 is composed of a number of depart-ments, such as the moulding department, surfacing department, andfusing department.This division is engaged mainly in manufactur-ing ophthalmic lenses.Here, rough glass is moulded tosize,ground,polished, washed, and inspected.The lenses produced, which may besingle or fused bifocals, are then sent to a separate storage building.The lens development engineering division, consisting of various de-partments, including the machine shop, chemical laboratory, anddrafting department, designs and manufactures ophthalmic ma-chinery, and studies and evaluates machines, tools, and processesutilized by the Employer.Lenses produced by the Employer in the lens production divisionare sent to its own laboratories or are sold to other concerns.Whilelenses and frames are generally distributed separately, the same sales-men handle both products, a direct ratio of the production of lensesand frames is maintained,2 and some spectacles are actually assembledat the Southbridge plant, either in the prescription department, whichis part of the lens production division, or in the frame division.Theophthalmic machinery produced in thelensdevelopmentengineeringdivision is used not only at Southbridge, but also at other branchesof the Employer.The lens production and lens development engineering divisionsare situated in about 11 separate buildings or sections, and have aseparate warehouse.However, these buildings or sections are notall contiguous' and their operations are dependent upon -many func-tions performed by other plant employees outside the scope of therequested unit: Thus, all raw materials used in lens manufacturingand other operations are purchased by a central purchasing office and' For convenience,the term "division"is used in this decision in referring to the employ-ees responsible to the lens production manager,and to those responsible to the lens develop-ment engineering manager.The designation"department"used by the Petitioner in itsunit request is generally used by the Employer in referring to smaller production groups, orto administrative groups, such as the legal department and sales department.2Approximately 1% to 2 pairs of lenses are produced in the lens production division foreach frame produced in the frame division.About 40 to 50 percent of the lenses aredesigned to fit special frames manufactured by the Employer. AMERICAN OPTICAL COMPANY235,are tested and inspected by the material control and process engi-neeringdepartment 3Some light machinery used in the lens pro-duction division is produced by employees in the optical machinerydepartment, located in the main plant building which does not houseany of the requested employees.Heat and power are supplied to theentire Southbridgeareaby a single powerhouse under the super-vision of the plant engineer.General maintenance service 4 and watch-men serviceare supplied to the whole plant area by employees alsounder the supervision of the plant engineer.The carpenter shopin the main plant building makes benches used in the entire plantand "row boards" 5 which are necessary to move the lenses from oneoperation to another.Envelopes and cartons for shipping the lenses.to customers are made and printed in the Employer's print shop andbox shop in the main plant building.Water for the entire Southbridgeplant is purified and processed at the Employer's pump house locatedin the plant area.All wiping cloths and Employer-supplied workclothes are cleaned by the same laundry in the plantarea.Truckingand shipping of all the Employer's products are handled by a centralshipping department.The employees in the divisions requested by the Petitioner aremainly semiskilled, exercising a level of skill comparable to that ofmost of the other plant employees.6While some skilled employees,such as machinists and millwrights, are employed within the unit,like employees in other departments of the plant are not sought bythe Petitioner.The employees requested are hourly paid, receivingwages similar to those of the other plant employees.'Seniority is,largely on a plant-wide basis.Similar vacation benefits, insuranceplans, parking and recreational facilities, cafeterias's factory medicaland optical services, and grievance procedure are enjoyed by all theemployees in the Southbridge plant.All hiring at Southbridge isdone by a central personneloffice.9Althoughforemen of the va-rious departmentshave the rightto refusethe assignment of em-'While most of the testing by the employees in the material control and process engineer-ing department is performed separately,these employees do some of their testing andinspecting in the immediate area in which the employees in the requested unit are working.4 Although the lens development engineering division has its own maintenance machin-ists,the maintenance employees of the powerhouse,in case of a major breakdown, work withthose machinists' "Row boards"are slotted wood trays upon which the lenses are placed to avoid scratch-ing and breakage.''Approximately,3 or 4 weeks' training is required to learn the skills for most jobs withinthe unit.Occasionally, employees in the lens production division work a different number of hoursthan those in other divisions.8The Employer maintains three cafeterias at its plant for its employees.Although onecafeteria is situated for the convenience of the employees in the requested unit, it is opento all the employees in the plant.9 A personnel committee comprising managers of the lens production and frame productiondivisions,as well as the office manager, personnel director,budget director,and an assistantto the Employer'spresident,work with the personnel office in determining personnelpolicies for the entire Southbridge plant. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and can recommend that employees in their departmentsbe transferred or discharged, the ultimate authority in these respectsis in the personnel office.A central accounting department performspayroll and accounting services for the entire plant.And there havebeen some transfers of employees between the lens production andlens development engineering divisions and other departments of theplant 1°Under all the circumstances, including the integrated nature of theEmployer's operations, the character of the work performed by therequested employees, the centralized management control, and thesimilar employment conditions of all the plant employees, we believethat a unit limited to the employees of the lens productionand lensdevelopment engineering divisions is inappropriate.11The onlyground for such a unit, in our opinion, is the extent of the Petitioner'sorganization, which the Act provides shall not be controlling.12Ac-cordingly, we shall dismiss the petition.OrderIT IS HEREBYORDEREDthat the instant petition be, and it hereby is,dismissed.10Withinthe last year,there have been about58 transfers in or out of the requested unit.11Flora Cabinet Company,Inc.,94 NLRB 12;Standard-Coosa-Thatcher Company,80NLRB 50. Cf.Sol Baum and.Julie Baum, a Co-partnership,91 NLRB 708.12 Section 9 (c) (5).MEYER& WELCH, INCORPORATEDandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OFAMERICA, CIO, (UAW-CIO), REGION6 andINTERNATIONAL Asso-CIATION OF MACHINISTS, LODGE 1186, PARTY TO THEAGREEMENT.Case No. 1-CA-973. September 90, 1951Decision and OrderOn May 31, 1951, Trial Examiner Irving Rogosin issued his In-termediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it be ordered to cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Respond-ent filed exceptions 1 to the Intermediate Report and a supportingbrief.The Respondent's request for oral argument is denied, inasmuchas the record, including the exceptions and brief filed herein ade-quately sets forth the issues and the contentions of the parties.IThese exceptions were limited to that portion of the Intermediate Report relating to thedischarge of Eldon Clark.96 NLRB No. 49.